Case 2:20-cv-01437-ODW-AS Document 49-15 Filed 06/10/20 Page 1 of 3 Page ID #:772




                                  EXHIBIT 13


                                         62
   Case 2:20-cv-01437-ODW-AS Document 49-15 Filed 06/10/20 Page 2 of 3 Page ID #:773


XAVIER BECERRA                                                                State of California
Attorney General                                                      DEPARTMENT OF JUSTICE
                                                                           300 SOUTH SPRING STREET, SUITE 1702
                                                                                        LOS ANGELES, CA 90013

                                                                                          Public: (213) 269-6000
                                                                                      Telephone: (213) 269-6509
                                                                                       Facsimile: (916) 731-2120
                                                                                 E-Mail: Donna.Dean@doj.ca.gov

                                               May 27, 2020


      VIA EMAIL ONLY
      Jennifer Elizabeth Stein                         Ethan J Brown
      Michael George Finnegan                          Geoffrey A Neri
      Jeff Anderson and Associates PA                  Brown Neri Smith and Khan LLP
      11812 San Vicente Boulevard No 503               11601 Wilshire Boulevard Suite 2080
      Los Angeles, CA 90049                            Los Angeles, CA 90025
      Email:Jennifer@andersonadvocates.com             Email:Ethan@bnsklaw.com
      Email:Mike@andersonadvocates.com                 Email:Geoff@bnsklaw.com

      Joshua M. Robbins                                Reed T Aljian
      Deborah S Mallgrave                              DAILY ALJIAN LLP
      Greenberg Gross LLP                              100 Bayview Circle Suite 5500
      601 South Figueroa Street 30th Floor             Newport Beach, CA 92660
      Los Angeles, CA 90017                            Email:Ra@dallp.com
      Email:Jrobbins@ggtriallaw.com
      Email:Dmallgrave@ggtriallaw.com                  Caleb E Mason
                                                       Werksman Jackson and Quinn LLP
                                                       888 West Sixth Street Fourth Floor
                                                       Los Angeles, CA 90017
                                                       Email:Cmason@werksmanjackson.com



      RE:    Sochil Martin v. La Luz Del Mundo, et. al.,
             United States District Court, Central District of California: Case No. 2:20-cv-01437

      Dear Counsel:

              Pursuant to Central District of California Local Rule 7-3, this letter will serve as the
      People of the State of California’s request to have a conference of counsel prior to filing a
      Motion to Intervene and Stay Discovery in the above-referenced case during the pendency of the
      criminal matter entitled People v. Naason Garcia, et al., Case No. BA475856, currently pending
      before the Los Angeles County Superior Court. Attached is a Proposed Stipulation and Order for
      your review.




                                                       63
Case 2:20-cv-01437-ODW-AS Document 49-15 Filed 06/10/20 Page 3 of 3 Page ID #:774

  All Counsel
  May 27, 2020
  Page 2


         I would like to have the conference of counsel on or before Tuesday, June 2, 2020 to
  discuss the proposed stipulation. My hope is to informally resolve this issue short of filing the
  motion. In the event we are not able to reach a stipulation regarding the proposed intervention
  and stay, the People will proceed with filing the motion.

         I look forward to hearing from you to schedule the conference of counsel.


                                                Sincerely,



                                                DONNA M. DEAN
                                                Deputy Attorney General

                                        For     XAVIER BECERRA
                                                Attorney General




                                                     64
